Citation Nr: 0410194	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hyperthyroidism, status 
post iodine treatment with history of Grave's disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbar and thoracic 
scoliosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in San 
Juan, the Commonwealth of Puerto Rico.

The veteran failed to report for his August 2003 hearing.  
Therefore, his request for a hearing is considered as withdrawn.

The veteran's increased rating claim for his service-connected 
spine condition is the subject of the remand portion of this 
decision and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if further 
action is required.

In November 2003 correspondence, the veteran appears to raise a 
claim for service connection for gastritis, claimed as secondary 
to his service-connected hyperthyroidism.  The Board refers this 
issue to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of the 
veteran's claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's thyroid condition is manifested by normal blood 
pressure, an adequate mental assessment, and adequate muscle 
strength.  He had a heart rate of 76 beats per minute.  He 
complained of fatigability and alternating episodes of diarrhea 
and constipation.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
hyperthyroidism, status post iodine treatment with history of 
Grave's disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic 
Codes 7900, 7903 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and duty 
to assist requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A.  In this regard, VA must notify the 
claimant of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran filed an increased 
rating claim in September 2001.  Immediately thereafter, the RO 
notified him via letter in December 2001 that to establish 
entitlement to the benefit he sought, medical evidence was needed 
that showed his service-connected disability had increased in 
severity.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The letter also informed him that VA would make 
reasonable efforts to obtain such things as medical records, 
employment records or records from Federal agencies as long as he 
supplied sufficient identifying information.  The letter also 
informed him that it was still his responsibility to ensure that 
VA had received evidence to support his claim.  In addition to the 
regulation pertinent to VA's duty to assist with his claim, the 
April 2003 Statement of the Case (SOC) provided the veteran with 
the criteria for an increased rating for his thyroid condition.  
Accordingly, the Board considers the VA's notice requirements met 
in this case.

Upon receipt of his notice of disagreement, the RO sent the 
veteran a letter in October 2002 that notified him of his right to 
have his appeal be reviewed by a decision review officer or 
continue on the traditional appellate process.  See 38 C.F.R. § 
3.2600(b) (2003).  The veteran did not respond.  Accordingly, the 
traditional appellate process was followed.  Id.
 
VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
veteran was afforded VA thyroid examination in March 2002.  38 
C.F.R. § 3.159(c)(4) (2003).  The resulting report has been 
obtained.  Additionally, VA treatment records have been associated 
with his claims folder but do not reveal VA treatment for his 
thyroid condition.  The March 2002 examination report reveals that 
the veteran received treatment from a private physician for his 
thyroid condition but the veteran has not supplied the necessary 
information or release form such that reasonable efforts could be 
made on his behalf to obtain this evidence.  Private medical 
evidence was received from the veteran in December 2003.  The 
veteran waived RO review of the submitted evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The Board concludes that no further assistance 
to the veteran regarding development of evidence is required, and 
would be otherwise unproductive and futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

In essence, the veteran contends that his current disability 
rating does not properly evaluate his service-connected thyroid 
condition.  In evaluating service-connected disabilities, the 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. §§ 4.2, 4.10 (2003).  The severity of a 
service connected-disorder is ascertained, for VA rating purposes, 
by the application of criteria set forth in VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2003).  To 
evaluate the severity of a particular disability, it is essential 
to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2003).  However, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, only the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. § 
4.2, the regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or whether 
a preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The Board notes that evidence supporting a claim or 
being in relative equipoise is more than evidence that merely 
suggests a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

In the instant case, the veteran is rated as 10 percent disabled 
for his hyperthyroidism, status post iodine with history of 
Grave's disease under Diagnostic Code 7900.  This disability 
rating contemplates tachycardia, which may be intermittent, and 
tremors, or, hyperthyroidism requiring continuous medication for 
control.  A 30 percent disability rating is warranted for 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure while a 60 percent disability rating 
contemplates emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  A 100 percent 
disability rating is warranted for thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye involvement, 
muscular weakness, loss of weight, and sympathetic nervous system, 
cardiovascular system, or gastrointestinal symptoms.  38 C.F.R. § 
4.119, Diagnostic Code 7900 (2003).

The March 2002 VA thyroid examination report indicates that the 
veteran had an adequate medical assessment, complaints of constant 
fatigability and diarrhea episodes alternating with constipation, 
no evidence of tremor, adequate muscle strength, and a thyroid 
that appeared to be enlarged and mildly tender to palpitation.  
Physical examination also revealed that his heart had a regular 
rhythm with no ventricular filling gallop sound (S3), his blood 
pressure was 120/80 and his heart rate was 76 beats per minute.  
The report indicates that the veteran took daily medication for 
his thyroid condition.  An October 2003 private medical record 
reflects that the veteran's pulse and blood pressure were 
monitored, but the record does not reflect specific information.  
While the medical evidence revealed an enlarged thyroid and 
subjective complaints of fatigability and diarrhea episodes 
alternating with constipation, the objective findings also 
revealed normal blood pressure, a heart rate below that indicative 
of tachycardia, and no tremor or muscular weakness such that the 
veteran's disability picture does not more closely approximates 
that criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 7900.  See 38 C.F.R. § 4.7 (2003).

Note (1) following Diagnostic Code 7900 provides that if disease 
of the heart is the predominant finding, the disability should be 
evaluated under Diagnostic Code 7008 as hyperthyroid heart 
disease, if doing so will result in a higher evaluation than the 
use of Diagnostic Code 7900.  Note (2) following this code 
provides that if ophthalmopathy is the sole finding, the 
disability will be evaluated as impairment of field of vision 
pursuant to Diagnostic Code 6080, diplopia under Diagnostic Code 
6090, or impairment of central visual acuity pursuant to 
Diagnostic Codes 6061-6079.  Here, the medical evidence of record 
revealed no ventricular filling gallop sound, regular heart 
rhythm, normal blood pressure, and heart rate of 76 beats per 
minute.  Furthermore, the March 2002 VA examination report also 
indicated that the veteran's eyes were equally reactive to light 
and accommodation, and noted no exophthalmus and no lid lagging.  
As such, the medical evidence does not reveal heart symptoms or 
eye impairment as his predominant findings such that utilizing the 
alternative diagnostic codes is appropriate in the instant case.

As the evidence of record reveals that the veteran's in-service 
hyperthyroidism has since developed into hypothyroidism, the Board 
will also consider whether the diagnostic code in the Schedule for 
hypothyroidism will result in a higher disability rating.  But see 
38 C.F.R. § 4.14 (2003).  A 10 percent disability rating is 
warranted for hypothyroidism manifested by fatigability or 
requiring continuous medication for control.  Hypothyroidism 
manifested by fatigability, constipation and mental sluggishness 
warrants a 30 percent disability rating while a 60 percent 
disability rating contemplates muscular weakness, mental 
disturbance, and weight gain.  A 100 percent disability rating is 
warranted when the hypothyroidism is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per second), and sleepiness.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (2003).

The March 2002 VA thyroid examination report reflects that the 
veteran is obese, had gained about 10 pounds in one month, and 
complained of diarrhea episodes alternating with constipation.  He 
also complained of heat and cold intolerance.  These subjective 
complaints suggest the possibility of the assignment of a 
disability rating higher than the veteran's current 10 percent 
rating.  In contrast, however, the objective findings of record 
reveal that the veteran had adequate muscle strength with no edema 
or cyanosis and an adequate mental assessment.  His heart rate was 
76 beats per minute.  Although the subjective complaints suggest 
the presence of fatigability, the record does not contain 
objective evidence of this symptom.  Rather, the January 2002 VA 
joint examination report noted that the veteran was working at the 
post office and had good evaluations due to the quality of his 
work.  This does not suggest the presence of mental sluggishness 
or fatigability.  Moreover, the examiner noted in the January 2002 
VA spine examination report that the veteran did not appear to be 
doing his full effort during an examination of his spinal range of 
motion, casting doubt on the credibility of the veteran's 
subjective complaints during VA examinations.  See Caluza v. 
Brown, 7 Vet. App. 798, 511 (1995).  The subjective complaints do 
not include all of the criteria for the assignment of a higher 
rating, and the objective evidence of record does not support the 
assignment of a disability rating in excess of the veteran's 
current 10 percent disability rating.  The Board assigns more 
probative value to the objective findings of record and concludes 
that the veteran's overall disability picture does not more 
closely approximate the criteria for a disability rating in excess 
of 10 percent under Diagnostic Code 7903 (2003).  See 38 C.F.R. § 
4.7 (2003).

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for his 
service-connected thyroid condition.  As the preponderance of the 
evidence is against his increased rating claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

Finally, the Board recognizes that the veteran's service-connected 
thyroid condition may limit his efficiency in certain tasks.  
However, it does not present manifestations that could be regarded 
as presenting an exceptional or unusual disability.  In fact, a 
January 2003 VA examination report reveals that the veteran 
maintains fulltime employment with the postal service.  His 
disability picture is not reflective of factors that takes it 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the Board 
finds that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b) (2003).


ORDER

An increased rating for hyperthyroidism, status post iodine 
treatment with history of Grave's disease, is denied.


REMAND

During the pendency of this appeal, the regulations pertinent to 
evaluating the veteran's increased rating claim for a spine 
condition have been revised.  The veteran has not been notified of 
the amended regulations or given the opportunity to submit 
evidence to substantiate an increased rating under the revised 
criteria.
 
Where the record does not adequately reveal the current state of 
the claimant's disability, the fulfilment of the statutory duty to 
assist requires that the most records be obtained and the veteran 
provided a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The evidence of record 
does not adequately reveal the current state of the veteran's 
service-connected spine disability for evaluation under the 
revised spine regulations.  As such, a VA examination is in order.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in accordance with 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and any other applicable legal 
precedent, including notifying the veteran of the revised spine 
regulations.

2.  Obtain the veteran's medical records from June 2002 to the 
present from the VA medical facility located in San Juan, the 
Commonwealth of Puerto Rico.

3.  Schedule the veteran for a VA spine examination to determine 
the current nature and extent of disability due to the veteran's 
service-connected lumbar and thoracic scoliosis.  Send the claims 
folder to the examiner for review.

4.  The veteran's claim should then be readjudicated.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits since April 2003, to include a 
summary of the evidence and discussion of all pertinent 
regulations, including the revised spine regulations effective 
September 26, 2003.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



